Order entered June 4, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01658-CV

                                SULMA GONZALES, Appellant

                                               V.

             THE DALLAS COUNTY APPRAISAL DISTRICT, ET AL., Appellees

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-09665

                                           ORDER
          On April 1, 2014, the Court ordered Sheretta Martin, Official Court Reporter for the

162nd Judicial District Court of Dallas County, Texas, to file, by May 1, 2014, either the

reporter’s record or written documentation that appellant has not requested the reporter’s record.

Ms. Martin did not respond. On May 13, 2014, we again ordered Ms. Martin to file, on or before

May 20, 2014, either the reporter’s record or written documentation that appellant has not

requested the record. As of today’s date, the Court has not received any response from Ms.

Martin.

          Accordingly, we again ORDER Ms. Martin to file, ON OR BEFORE JUNE 16, 2014,

either: (1) the reporter’s record; or (2) written documentation that appellant has not requested
the reporter’s record. If Ms. Martin fails to comply with this order by JUNE 16, 2014, the Court

may order that she not sit as a court reporter until she has complied.

       We caution appellant that, if the Court receives written documentation of no request, the

Court will order the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c)(1).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Phyllis Lister Brown, Judge of the 162nd Judicial District Court of

Dallas County, Texas, Ms. Martin, appellant, and all counsel of record.




                                                      /s/    ADA BROWN
                                                             JUSTICE